Citation Nr: 1201036	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-39 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and B. H. 

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1963 to February 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

Following the issuance of the statement of the case in September 2009, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In June 2007, on VA audiological testing there was reference to previous testing by VA in 1998, but the records were not reviewed.

The Veteran testified that after service he worked as a pilot and was required by the Federal Aviation Agency (FAA) to have his hearing checked annually.  

As for VA records and records of other Federal agencies, VA will make as many requests as necessary to obtain relevant records, unless it is determined that the records do not exist or that further attempts to obtain the records would be futile.




On VA examination in November 2008, the VA examiner concluded that hearing loss preexisted service and it was less likely than not that hearing loss was aggravated by service.  The VA examiner also concluded that tinnitus was not related to service inasmuch as tinnitus was not noted in the service treatment records.  

The probative value of a medical opinion includes whether the opinion is based upon sufficient facts, and whether the opinion is the product of reliable principles applied to the facts of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (the guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion).  

Whereas here there remains a question of whether the conclusion reached in the opinion is the product of reliable principles applied to the facts of the case and as the evidence of record is insufficient to decide the claims, further development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Request the VA audiological test in March 1998 and any other records before March 2007 from the Denver VAMC.

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Request the records of FAA, pertaining to audiological testing of the Veteran. 


If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Ask the Veteran either to submit or authorize VA to obtain on his behalf, health records from his employer, including testing for recertification as a pilot.

4.  After the foregoing development is completed, afford the Veteran a VA audiological examination to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current, post-service hearing loss disability or tinnitus or both pre-existed service and if so:  

i).  Is it clear and unmistakable, that is, obvious or undebatable that a hearing loss disability or tinnitus was present before service on the basis of the presentation of symptoms in service?

ii).  If the diagnosed condition pre-existed service, was the pre- existing condition aggravated by service, that is, was there a permanent increase in severity of the pre- existing condition, that is, an irreversible worsening of the pre- existing condition during service on the basis of the manifestations prior to, during, and subsequent to service. 


If there is no increase in severity, aggravation cannot be conceded.  

iii).  Only if there was an increase in severity, then was the increase in disability due to natural progress of the pre- existing condition?  

If any disorder diagnosed did not pre-exist the Veteran's entry into service, please provide an opinion whether the post-service hearing loss disability or tinnitus or both are related to noise exposure in service? 

In formulating an opinion, the VA examiner is asked to determine the effect of the noise exposure in service as described by the Veteran. 

The VA examiner is asked to comment on the clinical significance of the Veteran's hearing as tested on entrance and on separation with varying but apparently improving results in between while the Veteran was in service.

The VA examiner is asked to comment on the effect of the documented treatment for otitis media in May 1966.  

The VA examiner is also asked to consider the following significant facts as determined by the Board based on the procurable and assembled evidence to date:






The Veteran was born in February 1945.  The Veteran's period of active duty was from March 1963 to February 1967.  He served in the United States Air Force, which included work as a mechanic and chief crewman on different jet aircraft and duty on a flight line.  

In service, on entrance examination, the audiometric findings (converted to ISO standards in parenthesis) of the puretone decibel levels were: 10 (25), 10 (20), 10 (20), 10 (20), and 35 (40) in the right ear and 10 (25), 10 (20), 10 (20), 15 (25) and 50 (55) in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  

During service, the Veteran's hearing was tested four times with varying results, although the results in March 1965 and June 1965 show a left ear hearing loss while the audiological test in August 1966 showed normal level hearing as defined by 38 C.F.R. § 3.385.

On separation examination the audiometric findings (converted to ISO standards in parenthesis) of the puretone decibel levels were: 5 (20), 0 (10), 5 (10), 5 (10), and 10 (15) in the right ear and 5 (20), 5 (10), 5 (10), 10 (20) and 10 (15) in the left ear at 500, 1000, 2000, 3,000, and 4000 Hertz, respectively.  

The Veteran is competent to describe noise exposure in service, which is within the realm of the Veteran's personal experience, and his statements are satisfactory evidence of noise exposure during service, which answers the question of what happened in service.  



The Veteran's statements about noise exposure in service are also credible.  He is also competent to describe impaired hearing and tinnitus in and after service.  

If after a review of the applicable audiological principles and the significant facts as determined by the Board, an opinion is not possible without resort to speculation, the VA audiologist is asked to clarify whether the opinion cannot be rendered because there are other potential causes for the current hearing loss disability or tinnitus, please identify the other potential causes based on the evidence of record, when the in- service noise exposure is not more likely than any other to cause the Veteran's current hearing loss disability or tinnitus and that an opinion on actual causation is beyond what may be reasonably concluded based on the evidence of record and a review of the medical literature, if necessary.  

The Veteran's file must be made available to the VA examiner for review.

5.  After the development requested has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


